 

 

 

Exhibit 10.15

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 30, 2007, by and among GTSI CORP., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) signatory hereto, the other Borrower
Parties (as defined below) signatory hereto, and SUNTRUST BANK, in its capacity
as Administrative Agent for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain Subsidiaries of the Borrower signatory thereto as
Guarantors (together with the Borrower, collectively, the “Borrower Parties”),
the lenders signatory thereto from time to time (the “Lenders”), the other
Agents party thereto and the Administrative Agent are parties to a certain
Credit Agreement, dated as of June 2, 2006, as amended by that certain First
Amendment to Credit Agreement dated as of July 12, 2006, and as further amended
by that certain Second Amendment to Credit Agreement dated as of November 30,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Majority Lenders and the Administrative Agent are
willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1.             Amendment to Section 8.9.  Section 8.9 of the Credit Agreement,
“Minimum EBITDA” is hereby amended and modified by deleting such section in its
entirety and by substituting the following in lieu thereof:

“Section 8.9           Minimum EBITDA.  Commencing with the fiscal quarter
ending June 30, 2007 and continuing until the FCCR Election Date, the Borrower
Parties shall not permit the EBITDA of the Borrower Parties to be less than the
amounts set forth in the table below for the applicable periods set forth in
such table:

Period

 

 

 

Minimum EBITDA

 

Two fiscal quarter period ending June 30, 2007

 

$

(10,421,000

)

Three fiscal quarter period ending September 30, 2007

 

$

(5,531,000

)

Four fiscal quarter period ending December 31, 2007

 

$

4,477,000

 

Four fiscal quarter period ending March 31, 2008

 

$

6,000,000

 

Four fiscal quarter period ending June 30, 2008

 

$

8,000,000

 

 


--------------------------------------------------------------------------------


 

2.             Conditions to Effectiveness of this Amendment. Notwithstanding
any other provision of this Amendment, it is understood and agreed that this
Amendment shall not become effective, and the parties shall have no rights under
this Amendment, until the Administrative Agent shall have received:

(a)           executed counterparts to this Amendment from the Borrower, each of
the other Borrower Parties and the Majority Lenders;

(b)           a fully executed amendment (the “Subdebt Amendment”) containing
corresponding amendments to those contained herein (where applicable) under the
Subordinated Debt Documents, which shall be in form and substance satisfactory
to the Administrative Agent; and

(c)           payment of an upfront fee to each Lender executing this Amendment
in an amount equal to 0.30% of such Lender’s portion of the Revolving Loan
Commitment, which  shall be fully earned when due and non-refundable when paid.

3.             Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Borrower Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a)           The execution, delivery and performance by such Borrower Party of
this Amendment (i) are within such Borrower Party’s power and authority;
(ii) have been duly authorized by all necessary corporate and shareholder
action; (iii) are not in contravention of any provision of such Borrower Party’s
certificate of incorporation or bylaws or other organizational documents;
(iv) do not violate any law or regulation, or any order or decree of any
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any Material Contract to which such Borrower Party is a party; (vi)
do not result in the creation or imposition of any Lien upon any of the property
of such Borrower Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person;

2


--------------------------------------------------------------------------------


(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Borrower Party and constitutes a legal, valid
and binding obligation of each Borrower Party, enforceable against such Borrower
Party in accordance with its terms except as the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and

(c)           The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, and no Default or Event of Default has occurred and is continuing as
of the date hereof.

4.             Reaffirmations and Acknowledgments.

(a)           Reaffirmation of Guaranty.  Each Guarantor consents to the
execution and delivery by the Borrower of this Amendment and jointly and
severally ratify and confirm the terms of the Guaranty contained in Article 3 of
the Credit Agreement with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder.

(b)           Acknowledgment of Security Interests. Each Borrower Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect and are enforceable in
accordance with the terms of the Credit Agreement and the other Loan Documents.

5.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

6.             Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Georgia and all
applicable federal laws of the United States of America.

7.             No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

8.             Costs and Expenses.  The Borrower agrees to pay, in accordance
with the terms and conditions contained in the Credit Agreement, all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

3


--------------------------------------------------------------------------------


9.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

10.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

11.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

12.           Release.  In consideration for the accommodations provided
pursuant to this Amendment, and acknowledging that the Administrative Agent and
Lenders will be specifically relying on the following provisions as a material
inducement in entering into this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower Party hereby releases, remises and forever discharges the
Administrative Agent and the Lenders and their respective agents, servants,
employees, directors, officers, attorneys, accountants, consultants, affiliates,
representatives, receivers, trustees, subsidiaries, predecessors, successors and
assigns (collectively, the “Released Parties”) from any and all claims, damages,
losses, demands, liabilities, obligations, actions and causes of action
whatsoever (whether arising in contract or in tort, and whether at law or in
equity), whether known or unknown, matured or contingent, liquidated or
unliquidated, in any way arising from, in connection with, or in any way
concerning or relating to the Credit Agreement, the other Loan Documents, and/or
any dealings with any of the Released Parties in connection with the
transactions contemplated by such documents or this Amendment prior to date
hereof.  This release shall be and remain in full force and effect
notwithstanding the discovery by the Borrower Parties after the date hereof (a)
of any new or additional claim against any Released Party, (b) of any new or
additional facts in any way relating to the subject matter of this release, (c)
that any fact relied upon by it was incorrect or (d) that any representation
made by any Released Party was untrue or that any Released Party concealed any
fact, circumstance or claim relevant to the Borrower Parties’ execution of this
release; provided, however, this release shall not extend to any claims arising
after the execution of this Amendment.

[Signature Pages To Follow]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

GTSI CORP.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

GTSI FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

TECHNOLOGY LOGISTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AGENT AND LENDERS:

 

SUNTRUST BANK, as the Administrative Agent, the Issuing Bank, a Lender and the
Swing Bank

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

5


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

LASALLE BANK MIDWEST NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

LASALLE BUSINESS CREDIT, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

________________________________

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT]

 

6


--------------------------------------------------------------------------------